Case 7:18-cr-02048 Document 20 Filed on 01/30/19 in TXSD Page 1 of 4 . Gu

United States District Court

UNITED STATES DISTRICT COURT Souther Peis OF Texas
SOUTHERN DISTRICT OF TEXAS JAN 3 9 2019
MCALLEN DIVISION |
David J. Bradley, Clerk
UNITED STATES OF AMERICA § en ne ees
§
v. § Criminal No. M-18-2048-S1
§
PEDRO RAUL GONZALEZ-MENDOZA  §
BRENDA ACUNA §
MANUEL PEREZ-ESPINOZA §
DAVID JESUS ZAVALA §

SEALED SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One
_ From on or about January of 2018, to on or about December of 2018, in the Southern
District of Texas and within the jurisdiction of the Court, defendants,
PEDRO RAUL GONZALEZ-MENDOZA
BRENDA ACUNA
MANUEL PEREZ-ESPINOZA
and
DAVID JESUS ZAVALA
did knowingly and intentionally conspire and agree together and with other persons known and
_ unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance, and 5 kilograms or
more of a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two

On or about April 18, 2018, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,
Case 7:18-cr-02048 Document 20 Filed on 01/30/19 in TXSD Page 2 of 4

BRENDA ACUNA
and
MANUEL PEREZ-ESPINOZA

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 20.4 kilograms of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II ~
controlled substance. |

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.

Count Three

On or about August 2, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,
PEDRO RAUL GONZALEZ MENDOZA
_ DAVID JESUS ZAVALA

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 27.8 kilograms of a
mixture or substance containing a detectable-amount of methamphetamine, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.

- Count Four

On or about August 2, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,
PEDRO RAUL GONZALEZ MENDOZA

and
DAVID JESUS ZAVALA
Case 7:18-cr-02048 Document 20 Filed on 01/30/19 in TXSD Page 3 of 4

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more, that is, approximately 20 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.

Count Five

On or about November 19, 2018, in the Southern District of Texas and within the ,

jurisdiction of the Court, defendant,
PEDRO RAUL GONZALEZ MENDOZA
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 19.5 kilograms of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841 (b)(1)(A) and Title
18, United States Code, Section 2.
Count Six

On or about November 19, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendant, |
PEDRO RAUL GONZALEZ MENDOZA

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more, that is, approximately 5.5 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.
Case 7:18-cr-02048 Document 20 Filed on 01/30/19 in TXSD Page 4 of 4

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title

18, United States Code, Section 2.
Count Seven

On or about December 19, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendant, |
MANUEL PEREZ-ESPINOZA

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 15.65 kilograms of
a mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Sections 841 (a)(1) and 841(b)(1)(A) and Title

18, United States Code, Section 2.

A TRUE BILL

— — oe ZL

 

FOREPERSON —

RYAN K. PATRICK
UNITED STATES ATTORNEY

ASSISTANT UNITED STATES ATTORNEY

 
